Citation Nr: 0214888	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  95-42 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to May 
1945.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran an increased rating, 
from 10 to 30 percent, for his service connected post 
traumatic stress disorder.  In April 2000, the Board also 
considered issues of entitlement to a compensable initial 
rating for residuals of a shrapnel wound to the middle finger 
of the left hand, and entitlement to service connection for 
residuals of shrapnel wounds to the right wrist and forearm.  
The Board affirmed the 30 percent rating for PTSD denying the 
appeal.  The other issues were also denied by the Board.  The 
veteran appealed only the decision regarding PTSD to the 
United States Court of Appeals for Veterans Claims (the 
Court).  By a decision in October 2000 the Court vacated the 
Board's April 2000 decision only as it pertained to PTSD.  In 
compliance with the Court's order, the Board remanded the 
issue of entitlement to an increased rating for PTSD to the 
RO by a decision in June 2001.  The requested action has been 
completed and the veteran's case has been returned to the 
Board.  The appeal has been advanced on the Board's docket by 
reason of the veteran's advancing age.  


FINDING OF FACT

The veteran's service-connected PTSD, which results in such 
symptoms as frequent flashbacks, as often as two or three 
times a week, nightmares that occur inconsistently but on 
average once or twice a week, a depressed mood that can last 
several hours to a day at a time, and anxiety attacks once or 
twice a week during which he has a depressed mood, anxiety, 
poor sleep patterns, and nightmares, has recently required 
initial treatment with Zoloft medication and is shown to 
produce considerable social and industrial impairment.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (1989); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (effective from November 
7, 1996) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating in excess of 30 
percent for PTSD based on increasing symptomatology.  

In the interest of clarity, the Board will first determine 
whether additional development is required prior to its 
evaluation of the issue on appeal.  The Board will then 
review the law and pertinent VA regulations as well as the 
relevant medical and other evidence, and conclude with an 
analysis of the issue on appeal.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the Remand of June 2001 the Board informed the veteran of 
the impact of the VCAA on his claim and requested that the RO 
ensure that all pertinent evidence was obtained, and all 
notification and development action was completed pertaining 
to the VCAA.  The Board also requested that a special 
psychiatric examination be scheduled and this was 
accomplished.  Thereafter, adjudication of the claim under 
the VCAA and issuance of a supplemental statement of the case 
(SSOC) was ordered.  

In a letter in June 2001 the RO informed the veteran of VA's 
duty to assist in obtaining evidence pertinent to his claim, 
what evidence was necessary to support the claim, what 
evidence the veteran might submit, and what VA was prepared 
to do to assist him in this regard consistent with the 
mandates of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was provided a toll free telephone number to 
obtain information if he should have any question whatsoever.  
No response was received to the June 2001 letter.  

The veteran had a psychiatric examination by the VA in 
September 2001.  The RO adjudicated the claim under the VCAA 
and furnished a SSOC to the veteran in October 2001.  The 
SSOC references the evidence considered, the fact that the 
veteran did not respond to a June 2001 letter requesting 
additional evidence and offering assistance concerning the 
evidence, and the fact that the veteran had a VA examination 
in September 2001.  The RO set forth the pertinent law and 
regulations in detail, indicated the decision made, and 
provided the reasons and bases for the decision.  
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a recent complete 
psychiatric examination which is discussed in great detail 
below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The veteran's 
representative has submitted written arguments in support of 
the claim in October 2002.  

On the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  



Factual Background

Service connection for a psychiatric disorder has been in 
effect since 1946.  A 10 percent schedular rating was 
assigned from February 1952 until the current 30 percent 
rating became effective in February 1995.  The rating action 
which increased the disability evaluation was in response to 
the fact that the veteran filed a claim in January 1995 for 
an increased rating for his service connected psychiatric 
disability, originally diagnosed as psychoneurosis, and more 
recently categorized as PTSD.  He noted that he had been 
injured during the "landings at 'Omaha Beach'" in "June 
1945."  

The veteran's service medical records reflect evidence of 
treatment, beginning in July 1944 following approximately two 
weeks of combat service in Europe, for a psychiatric 
disability.  In December 1944, a medical board found that his 
recovery would take in excess of 120 days, and transfer back 
to the U.S. was thus warranted.  

The veteran was afforded a VA psychiatric examination in 
March 1995.  He reported feelings of depression and 
nervousness, poor sleep patterns, war-related nightmares, and 
frequent panic episodes.  He was employed on a regular basis 
as an auto mechanic after service, and was currently retired.  
He had been married to the same woman since the 1940's.  He 
had not sought or received recent treatment for his 
psychiatric complaints, but did seek regular medical care for 
other physical disabilities.  The examiner described him as 
alert, oriented, and coherent.  His mood was dysphoric and 
anxious.  He denied any hallucinations or delusions.  
Concentration was poor, and his recent memory was disturbed.  
His judgment was good, and he denied any homicidal or 
suicidal thoughts or plans.  He was competent to handle his 
financial affairs.  Chronic post traumatic stress disorder 
was diagnosed.  

The RO considered this medical evidence and issued an August 
1995 rating decision granting the veteran the increased 
rating to 30 percent for his service connected psychiatric 
disability which is currently in effect.  

The veteran responded with a September 1995 notice of 
disagreement.  Inter alia, he objected to the assigned rating 
of 30 percent for his psychiatric disability.  

A VA psychiatric examination was afforded the veteran in 
October 1998.  He gave a history of combat exposure, 
including participation in combat at the Battle of the Bulge.  
He reported such current symptoms as anxiety, poor sleep, 
heightened startle response, social isolation, and feelings 
of sadness.  It was noted that his wife had recently died of 
cancer.  Objectively, he was alert and oriented, with intact 
recent and remote memory.  He had no disordered perceptions 
or homicidal or suicidal thoughts or plans.  A mood of mild 
depression was noted, and his affect was appropriate to his 
mood.  He was competent to handle his own financial affairs. 
Post traumatic stress disorder was diagnosed.  His 
psychosocial stressors were characterized as severe.  

On psychiatric examination by the VA in September 2001, the 
veteran's claims folder was available and reviewed for the 
examination.  The entire Remand from the Board was reviewed.  
Note was made of the veteran's service medical records 
reflecting treatment for symptoms consistent with the current 
diagnosis of post-traumatic stress disorder, but which were 
diagnosed in service as psychoneurosis, conversion-type.  
Note was also taken of two compensation and pension 
examinations which established the diagnosis of PTSD.  During 
the 2001 examination, the veteran clarified his combat 
history and believed the examining physician in 1998 was 
confused about the veteran's participation in combat, saying 
that he had participated in the Battle of the Bulge.  The 
veteran was clear that he was not in the Battle of the Bulge 
and that he landed on Omaha Beach D-Day +7.  

The veteran was described as an 83-year-old service-connected 
widower.  He had been retired since the age of 64.  He had 
worked as an automobile mechanic following his discharge from 
the service.  The history he provided was that, although he 
had been trained as an automobile mechanic, he became a 
rifleman in the infantry.  He was with the 235th Infantry and 
made a landing on Omaha Beach seven days after D-Day.  He saw 
heavy combat in Normandy and the North of France during the 
month of May, 1944, was wounded by shrapnel in his hand, and 
was treated once for "battle fatigue" before being returned 
to the front lines.  Shortly thereafter, a mine explosion 
knocked him unconscious and the veteran was treated again for 
anxiety, depression, sleeplessness and intrusive memories as 
well as other stress reactions and was considered unable to 
return to combat.  He was sent back to the United States and 
discharged from the army.  He had married before being 
discharged and moved with his wife to upstate New York where 
he worked as an automobile mechanic for several years.  He 
then moved to other locations where he held several jobs as a 
mechanic.  The veteran indicated that he left those jobs for 
financial reasons.  

The veteran did not recall any continuous psychiatric 
treatment prior to 1999, although he remembered being 
interviewed, apparently for compensation purposes, shortly 
after his discharge from the army.  He reported occasional 
nightmares, relatively frequent anxiety attacks, persistent 
avoidance of reminders of combat and periods of anxiety for a 
number of years, but stated he maintained a reasonable 
occupational and social adjustment.  In 1967, however, one of 
the veteran's sons, a marine, was killed in Vietnam.  The 
veteran stated that his son's death triggered more frequent 
flashbacks and nightmares; and he noted depression related 
both to his bereavement and to his memories of combat 
experiences.  He retired shortly afterwards, noting that the 
stress of his job as a fleet mechanic for an x-ray company 
began to seem overwhelming.  He indicated taking time off 
from work prior to this because of anxiety attacks and 
depressed mood.  

In retirement, the veteran maintained a number of social 
contacts with acquaintances and other veterans whom he saw at 
DAV meetings.  In the early 1990s the veteran had surgery for 
cancer of the colon and afterwards began seeing physicians at 
the VAMC Northport for his routine medical care.  He had been 
diagnosed with a thyroid condition, COPD, hypertension and 
osteoarthritis.  In 1997, the veteran's wife died after a 
long illness and in 1999, the veteran's son, who lives with 
him suggested that he seek psychiatric treatment.  The son 
complained that the veteran was frequently irritable and 
depressed and he was crying out in his sleep.  The veteran 
began seeing a nurse practitioner at the East End 
Neuropsychiatric Clinic, who had prescribed Zoloft.  Her 
statement in support of claim which the veteran brought to 
the interview reflected treatment for "depression".  

The veteran continued to live in retirement with his son and 
continued outpatient psychiatric treatment, as noted above.  
He maintained social contacts with the DAV and attended a 
senior center, where he played cards with friends, one or two 
days a week.  He also tried to engage in physical activity 
around his house including gardening and painting, but 
related his son is concerned about the veteran's physical 
condition and does not allow him to do much.

The veteran complained of frequent flashbacks, as often as 
two or three times a week, as well as nightmares that 
occurred inconsistently but on average once or twice a week.  
He wakes from these nightmares in sweats and is fatigued 
during the day as a result.  He becomes easily depressed when 
other veterans discuss World War II and says his depressed 
mood can last several hours to a day at a time, during which 
he "mopes" and feels that he no longer wants to live.  He 
denied suicidal intent or plan, however.  He also has anxiety 
attacks once or twice a week during which he breaks into 
heavy sweats, develops tremors in his hands and is unable to 
continue activities.  The veteran noted that he has had these 
attacks for many years and that they apparently worsened 
after his son's death.  Although his Nurse Practitioner had 
asked him about his recent losses as the reason for his 
depressed mood, he reported that he told her that his most 
significant difficulties stem from his flashbacks and 
memories of his combat experience.  As noted above, he is 
often irritable with his son and withdraws from situations 
that remind him of World War II.  He described exaggerated 
startle reaction dating from the time of his military 
service, although he noted diminished intensity over time.

The examiner provided stressor information reflecting that 
the veteran was wounded in combat in Normandy and was knocked 
unconscious by a mine explosion while walking next to a 
vehicle.  The veteran saw many men killed in combat and was 
responsible for saving the life of a friend who had been 
wounded during an attack and was being left behind.  These 
and other incidents discussed by the veteran met criteria for 
stressors leading to PTSD according to the examiner.  

The veteran presented as an alert man whose speech is 
spontaneous and relevant.  His mood was mildly depressed 
during his examination with congruent affect.  He indicated 
periods of anxiety triggered by memories or reminders of 
combat and also reported anxiety attacks which occurred one 
to three times a week on average.  These have had some impact 
on his ability to function socially and, in the past, 
occupationally, although he has only limited his social 
activities to the degree that he avoids contact with veterans 
discussing World War II.  He noted inconsistent sleep 
impairment which had been improved by medication but he still 
wakes two or three times a week from nightmares and is 
fatigued during the day as a result.  The examiner noted that 
the veteran described mild memory loss, which was apparent 
during the formal examination as impairment of both immediate 
and short-term recall; long-term recall was grossly intact.  
He was able to recall names of close relatives, his own 
occupation and his own name.  It was unclear from the 
examination to what degree the veteran's memory loss is the 
result of interfering anxiety or preoccupations related to 
post-traumatic stress disorder, although the veteran 
described longstanding problems carrying out some routine 
tasks.  He was able to understand and carry out complex 
commands.  His judgment was intact.  His thinking was logical 
and goal-oriented without evidence of formal thought 
disorder.  He was somewhat concrete, but was capable 
regarding similarities and moderately abstract interpretation 
of proverbs.  The veteran reported disturbance in motivation 
and mood, as noted above, which he related to depression over 
his flashbacks.  He appears to have established, and to be 
maintaining, effective social relationships, although he 
notes some impairment due to his avoidance of conversations 
about combat with other veterans and periodic social 
withdrawal when depressed.  He denied obsessive rituals.  His 
depression and panic attacks were not continuous and do not 
appreciably affect his ability to function independently 
appropriately and effectively, except as noted above.  His 
impulse control is generally good with some irritability.  He 
is spatially oriented and oriented to person and to month and 
year; he mistakes the date by one day.  Personal appearance 
and hygiene are good.  As noted in the body of the report, 
the veteran's symptoms have had some impact on occupational 
functioning while under stress; the veteran notes leaving his 
last job because of stress which he relates to his memories 
and other symptoms connected to his combat experience.  He 
denies hallucinations or delusions and is not a danger to 
himself or others.

The veteran was administered the Mississippi Scale for 
combat-related PTSD.  His raw score of 106 is consistent with 
a diagnosis of post-traumatic stress disorder.  The veteran 
was described as being capable of managing benefits.  The 
diagnoses were chronic post-traumatic stress disorder, and 
depressive disorder, not otherwise specified, representing a 
continuation of post-traumatic stress disorder.  It was 
further noted that he had military stressors and bereavement 
which had aggravated his post-traumatic stress disorder 
symptoms.  The global assessment of functioning (GAF) score 
was 57 for the past week and for the past year.  This global 
assessment of functioning was solely related to the veteran's 
service-related post-traumatic stress disorder.  It 
represented moderate symptoms and moderate difficulty in 
social functioning, namely his withdrawal from social 
situations when depressed, reminded of World War II 
experiences, and it also reflects his irritability.  As noted 
in the body of the report, this GAF score would also reflect 
impairment of occupational functioning given the veteran's 
retirement from his job due to his inability to handle 
stress.  


Pertinent law and regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran contends that his PTSD is more severe than 
contemplated by the ratings assigned.  Effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders. See 38 C.F.R. §§ 4.125-
4.132 (1996); see also 61 Fed. Reg. 52695-52702 (1996).  The 
provisions of 38 C.F.R. § 4.16(c) were also eliminated.  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant will apply, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, these regulations cannot be applied prior to their 
effective date, see VAOGCPREC 3-00.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent disability evaluation was assigned.  
A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation was warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1989).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 (1993) was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

Under the amended criteria for evaluating PTSD, a 30 percent 
rating contemplates occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  


GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.


Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Analysis

On the basis of the evidence described above, and with 
resolution of reasonable doubt in the veteran's favor, it is 
the judgment of the Board that the service-connected PTSD 
more closely approximates a considerable level of disability 
warranting an increased rating to 50 percent.  

The Board's reasoning is that, after decades, the veteran's 
psychiatric symptoms have only recently required medication 
in the form of treatment with Zoloft.  Although the physician 
who examined the veteran in October 1998 reported that the 
veteran's "psychosocial stressors" were "severe," the same 
physician concluded that the GAF was 67.  Even the more 
recent reports rate the GAF score as 57, which is at the 
upper limit of moderate disability approaching a serious 
level of psychiatric impairment.  Thus, the evidence does not 
clearly establish a basis for a 50 percent rating.  
Nonehteless, taking all the evidence into account, the 
findings indicate that the level of severity morer nearly 
approximates the criteria for 50 percent rating than the 
criteria for a 30 percent rating.  In these circumstances and 
with favorable application of the regulatory criteria cited, 
entitlement to an increased rating, to 50 percent, is 
warranted when viewed under the "old" rating criteria.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran.  The evidence discussed 
herein does not show that the service-connected disability at 
issue presents such an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards.  In particular, the veteran's 
post traumatic stress disorder has itself required no recent 
periods of hospitalization, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is retired.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
psychiatric disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

It is the judgment of the Board that application of the old 
rating criteria is more advantageous to the veteran regarding 
assignment of a disability evaluation.  Considering the 
veteran's claim in light of this rating criteria which was in 
effect prior to November 1996, the evidence may be adjudged 
as demonstrating considerable industrial impairment, or 
considerable impairment of his ability to maintain effective 
or favorable social relationships.  Factors against 
assignment of a rating in excess of 50 percent are that the 
veteran's GAF was reported as 65 when he was examined in 
October 1998, and, according to the September 2001 
examination report, the GAF was 57, representing "moderate 
symptoms and moderate difficulty in social functioning."  The 
totality of the evidence does not demonstrate severe 
impairment of the veteran's social and industrial capacities 
to warrant a rating in excess of 50 percent.  

In conclusion, an increased rating for the veteran's service 
connected post traumatic stress disorder is warranted under 
the old rating criteria.  The benefit of the doubt doctrine, 
38 C.F.R. § 4.3 (2001), and the dictates of 38 C.F.R. § 4.7 
(2001), have been applied in the veteran's favor.  

ORDER

An increased rating, of 50 percent is granted, subject to the 
applicable regulations governing the payment of monetary 
benefits.  




		
G. H. SHUFELT
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

